DETAILED ACTION
This is in response to application filed on February 3rd, 2021 in which claims 1-7 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A-- depicted in Fig. 1 
Species B-- depicted in Fig. 3
The species are independent or distinct because:
Species A illustrates a fabric
Species B illustrates a multi-bar warp knitting machine
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Marlo Grolnic on 3/10/22 a provisional election was made without traverse to prosecute the invention of  Species A (Fig. 1), claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/27/21 and 3/22/22 has been considered by the examiner.
Drawings
The drawings are objected to for the following:
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (especially as [0022] discloses the figure as prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 “pattern weave” is not illustrated in the Figures
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At the outset, it is not immediately clear the structure or purpose of “pattern weave”
Confirmation is requested of [0004], whether it is disclosing that, in theory, the greater the number of elastic yarns, the greater the elasticity, but in reality, the greater the number of elastic yarns means the ground weave becomes looser?
Clarification is requested of the notation “24E” in [0030]-[0033]
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. More specifically: 
In Claim 1, the broadest reasonable interpretation of the system includes “pattern weave.”  The specification does not disclose enough information for one of ordinary skill in the art to determine the structure associated with “pattern weave”.  The state of the art at the time of filing shows that the structure of such a pattern weave is not predictable.  The specification does not provide direction as to how to solve the problem with pattern weave.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1.  Thus, claim 1 is not enabled by the disclosure.  
Possibly relatedly, especially in light of the drawing objection pertaining to “pattern weave,” the specification does not disclose enough information for one of ordinary skill in the art to determine the structure that holds together the warps/columns of Fig. 1.  Even if support was persuasively indicated that “pattern weave” is the structure that holds the warps/columns, the specification still does not provide disclosure for the specific structure of the pattern weave looks like, and how the warps/columns are held together.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 2, 6 and 7 is/are rejected under U.S.C. 112(b).
The term “one group of elastic yarns are inlaid in opposite directions on at least 90% of the loops in each wale of the ground weave” in Claim 2 is unclear and therefore renders the claim indefinite.  The recitation is unclear in light of Claim 1 “the two elastic yarns of each group [of elastic yarns] are inlaid in opposite directions on at least 90% of the loops in one same wale of the ground weave,” specifically how Claim 2 is further narrowing from Claim 1, or is potentially broadening Claim 1.  If Claim 1 each group already meets the recitation, then wouldn’t a single group of the same group already meet the recitation?  A 112(d) rejection for failure to further limit may be merited pending clarification.
The term “method for knitting a multi-bar warp knitted fabric according to Claim 1” in Claim 6 is unclear and therefore renders the claim indefinite.  Especially as Claim 6 Lines 2-5 further seems to re-establish a portion of Claim 1 based on the antecedent bases (for example: “at least one group of elastic yarns” Line 2), it is unclear why “according to Claim 1” has been written.  Examiner also notes that should Claim 6 have meant to write Claim 1 shorthand, that it should read “A method for knitting the multi-bar warp knitted fabric according to Claim 1”.  Since applicant should provide steps for a method claim (such as the term “providing” in Line 2 and “inlaying” in Line 3), review is needed whether “according to Claim 1” should be removed such that Claim 6 is no longer shorthand, whether the separate steps should be separate indented paragraphs, and whether “characterized by” should read “the method comprising the steps of:”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 2 is considered met as long as Claim 1 is met
Claim 6 is interpreted as if all the antecedent basis was consistent with “according to Claim 1”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Richards (USPN 4786549), herein Richards ‘549.
Regarding Claim 1, Richards ‘549 teaches a multi-bar warp knitted fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 3B embodiment for front bar, middle bar, back bar thereby showing multi-bar; Col. 2 Lines 44-46 “the first, the second and the third bar are preferably a front bar, a back bar and a middle bar of the knitting machine”; abstract "warp knit raschel fabric"), the fabric comprising
a ground weave (front bar; Col .5 Line 31 “elastic yarns 32”),
a pattern weave (Col. 2 Lines 36-37 “web produced by the knitting machine is heated so that the second and third threads are fused at the contact points”; inasmuch as the fusing of threads creates a pattern, the pattern of the fused portions creates a pattern weave)
and at least one group of elastic yarns (see Fig. 3B wherein middle bar and back bar are spandexes 36, 34; Col. 5 Lines 21-23 "second spandex yarns or threads 36 in…undulating…lines along respective wales of the fabric"; Claim 5 Line 26 "first spandex yarn 34";  see Fig. 3B for at least one),
wherein each group of elastic yarns is composed of two elastic yarns (36, 34), characterized in that
the two elastic yarns of each group are inlaid in opposite directions (see Fig. 3B for opposite)
on at least 90% of the loops in one same wale of the ground weave (see Fig. 3B).
Regarding Claim 2, Richards ‘549 teaches all the claimed limitations as discussed above in Claim 1.
Richards further teaches one group of elastic yarns are inlaid in opposite directions on at least 90% of the loops in each wale of the ground weave (see Fig. 3B).
Regarding Claim 3, Richards ‘549 teaches all the claimed limitations as discussed above in Claim 1.
Richards further teaches the two elastic yarns of each group are inlaid symmetrically in opposite directions, forming a twist-like or twisted rope-like structure (see Fig. 3B).
Regarding Claim 4, Richards '549 teaches all the claimed limitations as discussed above in Claim 1.
Richards ‘549 further teaches the elastic yarns contain spandex (see Fig. 3B).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Richards (USPN 4786549), herein Richards ‘549.
Regarding Claim 6, Richards ‘549 teaches a method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; see below for structure) for
knitting a multi-bar warp knitted fabric according to claim 1 (see rejection of Claim 1), characterized by
providing at least one group of elastic yarns (see rejection of Claim 1),
wherein each group of elastic yarns is composed of two elastic yarns (see rejection of Claim 1);
inlaying the two elastic yarns of each group in opposite directions on at least 90% of the loops in one same wale of the ground weave (see rejection of Claim 1).
Regarding Claim 7, Richards '549 teaches all the claimed limitations as discussed above in Claim 6.
Richards ‘549 further teaches inlaying the two elastic yarns of each group in opposite directions symmetrically, forming a twist-like or twisted rope-like structure (see Fig. 3B, rejection of Claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (USPN 4786549), herein Richards ‘549, as applied to Claim(s) 1-4 above, in view of Richards et al (USPN 5557950), herein Richards ‘950.
Regarding Claim 5, Richards '549 teaches all the claimed limitations as discussed above in Claim 1.
Richards ‘549 at least suggests the elastic yarns have a fineness of less than or equal to 1000 denier (Col. 5 Lines 4-6 "denier of the spandex threads are chosen to produce a fabric having a predetermined stretchability or spring constant in the direction parallel to the wales").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richards ‘549 denier to be of the range recited in order to have the stretchability or spring constant desired.

Nevertheless, Richards ‘950 teaches an elastic yarn having a fineness of less than or equal to 1000 denier (see Fig. 1; Col. 3 Lines 13-14 "elastic yarn 14 is a 27 denier monofilament such as lycra"; abstract "velvet fabric is produced by warp knitting on a three-bar warp knitting machine").
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic yarns of Richards ‘549 with the elastic yarn denier of Richards ‘950 as it is known size of elastic yarn in warp-knitted fabric, in order to have the stretchability or spring constant desired (as already taught by Richards ‘549), furthermore as it is known in the art to vary denier based on intended use or aesthetics (see extrinsic evidence Edwards in Cosmopolitan, wherein greater the denier, greater the opacity, thickness ,and warmth; lesser the denier, greater the sheer, but more susceptible to tears).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Hizume Kawai Okubayashi Yamoto (JP 2018/003169), Vorck (USPN 1715482), Pierelli (USPN 6745601), Speich (USPN 4918947) directed to multi-bar warp knitted fabric; Capell (EP 0897028) directed to pattern weave; Heide Siegret Schott Hoffeins (DE 19821687), McMurray (US Publication 2004/0168479), Kondou et al (USPN 5250351) directed to denier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732